Citation Nr: 1806658	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  07-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim is currently in the jurisdiction of the RO in Waco, Texas.  

In April 2012, September 2016, and July 2017, the Board remanded the matter for due process considerations and additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017, this matter was remanded for additional VA opinion regarding the Veteran's individual unemployability claim.  Specifically, the Board requested that the examiner who conducted the January 2017 examination of the Veteran provide an addendum to the examination report regarding whether it was at least as likely as not that the Veteran's service-connected PTSD with alcohol abuse, supraventricular arrhythmia, tinnitus, hepatitis B with hepatitis E, bilateral hearing loss, onychomycosis, and hypertension, either singly or in combination, prevent him from obtaining and maintaining substantially gainful employment.  

Additional opinion was provided in August 2017.  The examiner stated that he was a clinical and neuropsychologist and was limited by ethics and licensure to only respond to a portion of the Board's request.  He stated that he could not respond to any area relevant to the practice of physical medicine.  With that limitation in mind, the examiner stated that the Veteran's service-connected PTSD with alcohol abuse alone did not prevent him from obtaining and maintaining substantially gainful employment. 

As noted, the additional August 2017 opinion did not address a key portion of the Board's remand request.  Specifically, the Board requested that the examiner determine whether all of the Veteran's service-connected disabilities, to include PTSD with alcohol abuse, supraventricular arrhythmia, tinnitus, hepatitis B with hepatitis E, bilateral hearing loss, onychomycosis, and hypertension, either singly or in combination, prevent him from obtaining and maintaining substantially gainful employment.  As such this matter is again remanded for a responsive opinion on this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board requests that an opinion be requested of appropriate examiner, other than the August 2017 examiner, who can address areas relevant to the practice of physical medicine.  The examiner should also consider the opinion of the August 2017 examiner as to the effect of the Veteran's PTSD with alcohol abuse when determining whether the Veteran service-connected disabilities would prevent him from obtaining and maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an opinion, from an appropriate examiner other than the August 2017 examiner, who can address areas relevant to the practice of physical medicine.  Request an opinion regarding whether it is at least as likely as not that the Veteran's service-connected PTSD with alcohol abuse, supraventricular arrhythmia, tinnitus, hepatitis B with hepatitis E, bilateral hearing loss, onychomycosis, and hypertension, either singly or in combination, prevent him from obtaining and maintaining substantially gainful employment.  The examiner should specifically consider the opinion of the August 2017 examiner as to the effect of the Veteran's PTSD with alcohol abuse when determining whether the Veteran service-connected disabilities would prevent him from obtaining and maintaining substantially gainful employment.  If the examiner deems it necessary to examine the Veteran, an examination should be scheduled.  

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




